

116 HR 4742 RH: Protecting American Lungs Act of 2019
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 322116th CONGRESS2d SessionH. R. 4742[Report No. 116–400]IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Suozzi (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Ways and MeansFebruary 21, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on October 18, 2019A BILLTo amend the Internal Revenue Code of 1986 to impose a tax on nicotine used in vaping, etc.1.Short titleThis Act may be cited as the Protecting American Lungs Act of 2019. 2.Imposition of tax on nicotine for use in vaping, etc(a)In generalSection 5701 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:(h)NicotineOn taxable nicotine, manufactured in or imported into the United States, there shall be imposed a tax equal to the dollar amount specified in section 5701(b)(1) (or, if greater, $50.33) per 1,810 milligrams of nicotine (and a proportionate tax at the like rate on any fractional part thereof). .(b)Taxable nicotineSection 5702 of such Code is amended by adding at the end the following new subsection:(q)Taxable nicotine(1)In generalExcept as otherwise provided in this subsection, the term taxable nicotine means any nicotine which has been extracted, concentrated, or synthesized.(2)Exception for FDA-approved nicotine replacement therapiesSuch term shall not include any nicotine if the manufacturer or importer thereof demonstrates to the satisfaction of the Secretary that such nicotine will be used in a product which has been approved by the Food and Drug Administration for sale as a nicotine replacement therapy.(3)Coordination with taxation of other tobacco productsCigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco shall not be treated as containing taxable nicotine solely because the nicotine naturally occurring in the tobacco from which such product is manufactured has been concentrated during the ordinary course of manufacturing..(c)Taxable nicotine treated as a tobacco productSection 5702(c) of such Code is amended by striking and roll-your-own tobacco and inserting roll-your-own tobacco, and taxable nicotine.(d)Manufacturer of taxable nicotineSection 5702 of such Code is amended by adding at the end the following new subsection:(r)Manufacturer of taxable nicotine(1)In generalAny person who extracts, concentrates, or synthesizes nicotine shall be treated as a manufacturer of taxable nicotine (and as manufacturing such taxable nicotine).(2)Application of rules related to manufacturers of tobacco productsAny reference to a manufacturer of tobacco products, or to manufacturing tobacco products, shall be treated as including a reference to a manufacturer of taxable nicotine, or to manufacturing taxable nicotine, respectively..(e)Effective dateThe amendments made by this section shall apply to articles manufactured or imported in calendar quarters beginning more than 90 days after the date of the enactment of this Act.February 21, 2020Reported with an amendment; committed to the Committee of the Whole House on the State of the Union and ordered to be printed